DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 6/2/2021 remains acknowledged.
Applicant’s election without traverse of:
(i) mixture of sucrose palmitates and sucrose stearates as primary surfactant;
(ii) lecithin and saponins derived from Quillaja Sponaria as secondary surfactant;
(iii) olive oil as non-polar solvent;
(iv) water and glycerin as polar solvent;
(v) cannabidiol as non-polar ingredient compound; and 
(vi) mixed tocopherols as an additional compound, if present,
claims 1-15 readable on the elected species, in the reply filed on 6/2/2021 remains acknowledged.
Claims 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2021.

Response to Arguments
Applicants' arguments, filed 12/8/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 6, filed 12/8/2021, with respect to the claim objection have been fully considered and are persuasive.  The objection of claims 1, 14 & 15 has been withdrawn. 
Applicant’s arguments, see p. 6, filed 12/8/2021, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn. 
Applicant's arguments with respect to the rejection of claim 15 under 35 USC 112(b) have been fully considered but they are not persuasive. Although Applicant argues the claim has been amended to delete about (the Examiner concurs) and to delete occurrences of “e.g.”, while the Examiner notes this is the case for 5 of these occurrences in claim 15, the “e.g.” is still recited in line 3.
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive. The applied rejection has been modified to address the claim amendments, necessitated by the claim amendment.
Applicant’s arguments, see p. 11, filed 12/8/2021, with respect to the rejection(s) of claim(s) 1-15 under Non-Statutory Double Patenting over 17/370,332 have been fully considered and are persuasive, in view of the express abandonment in the ‘332 application.  Therefore, the rejection has been withdrawn.  However, upon further 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a genus recitation, followed by e.g., and a specific mixture of compounds, which is still recited in line 3.  The phrase “e.g.”; i.e., "for example", renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13, 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsayar et al. (WO 2020/037408 A1; 2020; priority 2018 August; cited in a prior Office action).
Claim 14 has been canceled.  Modifications to this rejection, and the rejection of new claim 21 are necessitated by the claim amendment.
Alsayar teaches cannabis-infused product including one or more cannabinoids (abstract).  Cannabinoids include Applicant elected cannabidiol (CBND) (CBD) [0038], [0114].

In the section on manufacturing nanoemulsions (p. 23, bottom, f), one of the options is a cannabis oil extract mixed in a carrier oil, such as olive oil; the mixture is then mixed with one or more emulsifier and sonicated; droplet sizes of about 20 to 40 nm are named [0103]; for particle side of 40 nm, a significantly greater accumulated concentration occurs than for 200 nm emulsion, and much higher than >1000 nm [0635].  Mixing cannabis oil extract in a carrier oil; the mixture is then mixed with an aqueous solution in presence of one or more emulsifying compound [0102].
 Emulsifiers are surface-active molecules that adsorb to the surface of the newly formed droplets during homogenization, forming a protective layer preventing aggregation [0074].  
Suitable emulsifiers are discussed, and include small molecule surfactants; exemplary small molecular surfactants include Tweens, such as Tween 80, Applicant elected sucrose palmitates and sterates, monopalmitate, monostearate, distearate and polystearate are named, and Applicant elected quillaja saponin (Q-NaturaleTM) (saponins derived from Quillaja Saponaria) [0077].  Tween 80 is used in Table 1 at 8% and in Table 2 at 2% (suggesting similar amounts when alternate surfactant or mixtures of surfactants are employed).  Based on this teaching selection of sucrose palmitates and sucrose stearates, along with saponins from Quillaja Saponaria would have been obvious, from choices taught; use of 2-8% if the sum of sucrose palmitates and sucrose stearates is obvious from the amounts of Tween 80 exemplified, reading on claim 1, and 
Suitable emulsifiers also include Applicant elected lecithin [0078]; lecithin is used in exemplary formulations (Tables 1, 2) at amounts including 2% and 1.33% (within the range of claims 1, 6, 15.  Together with obvious 1.5% saponins, gives secondary surfactant amounts within claim 14 a range, as obvious.
Regarding non-polar solvent, Applicant elected olive oil is taught as carrier oil [0103]; the oil of Tables 1-2 [596], Labrafac lipophile, was used at 2.67%, suggesting similar amounts when olive oil is used, rendering obvious amounts of 1 c, ; a ratio of water to lipid source may be about 4:1 (i.e., maximum 80% water:20% oil) [0106].  This is construed as oil amounts ranging from 2.67 to 20%, which renders obvious ranges that lie within this range, and ranges that overlap.  Thus, non-polar solvents from claims 14 a and b and 15 c are prima facie obvious. Regarding claim 7, the olive oil elected was indicated to read on this claim, where olive oil comprises triglycerides.

Regarding amounts of aqueous continuous phase, water is used in amounts of 83.72 % (Table 1), 90.39% (Table 2) forming a range; this range reads on claim 1 e.  Water amounts as low as 23.20% (Table 7) also render obvious exploring aqueous phase amounts a little below 83%, rendering obvious ranges of claim 15.
Regarding Applicant elected glycerin, glycerol is taught as a de-emulsification agent [0445], [0487], [0549], and thus would have been obvious to include into the aqueous phase.
Regarding Applicant elected tocopherols, Table 1 utilized Tocobiol, which contains Applicant elected mixed tocopherols (see https://www.linkedin.com/pulse/tocobiol-tocopherol-concentrates-dont-stand-chance-fleischmann, accessed 9/1/2021). Thus, it would have been obvious to include mixed tocopherols (known oil-soluble antioxidant).
Each of the elected materials is taught by Alsayar; however, to combine in the required 5 components of claim 1 requires “picking and choosing” from different parts of the document.  The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients:
(i) mixture of sucrose palmitates and sucrose stearates;
(ii) lecithin and saponins derived from Quillaja Sponaria;
(iii) olive oil;
(iv) water and glycerin;
(v) cannabidiol; and 

in amounts required by the various claims, from within a prior art disclosure, to arrive compositions “yielding no more than one would expect from such an arrangement”.
Regarding claim 4, although there is no discussion of HLB values by Alsayar, selection of the elected components, in amounts required by the claims is obvious, as discussed above.  The presence of the elected components were indicated to read on claim 4.  Accordingly, when these components are present, absent evidence to the contrary, the 14 to 16 HLB range is presumed to be inherent.

Applicant argues:
Claims 1-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Alsayar et al. (WO 2020/037408). 
The Federal Circuit has specifically held that the framework for analysis as to the obviousness of chemical formulations and their uses involves a "lead-modification" analysis similar to that involving novel compounds. Unigene Laboratories, Inc. et al. v. Apotex, Inc., et al., 655 F.3d 1352, 1361-1362 (Fed. Cir. 2011), applying the analytical framework of Takeda Chemical Industries, Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1356 (Fed. Cir. 2007) and its progeny. First a lead or reference formulation is identified from the art and then a flexible teaching- suggestion-motivation (TSM) test is applied to determine whether there is reason or motivation to modify the lead formulation to make the claimed invention with a reasonable expectation of success. Id. 
In this case, the Examiner has taken Alsayar as the lead reference, and has evidently taken the Alsayar's two emulsions (emulsions in Tables 1 and 2) as the lead formulations. Alsayar relates to a cannabis-infused product having a controlled cannabinoid profile user experience. Alsayar's two emulsions (emulsions in Tables 1 and 2) contain 2.5% THC distillate, 8% or 2% Tween 80, 2% or 1.33% lecithin, 2.67% Labrafac lipophile and 83.72% or 90.39% water. Neither sucrose fatty acid ester nor saponin is contained in the Alsayar's emulsions, whereas claim 1 as amended requires that the liquid nanoemulsion concentrate contains 4-8% sucrose fatty acid esters and 0.5-1.5% saponins. In addition, the amount (2.5%) of THC present in the Alsayar's emulsions is out of the claimed range (4-8%) of one or more non-polar active ingredients. Under Unigene, the burden is on the Examiner to show that there is 
Alsayar discloses several groups of emulsifiers (polysacchardie-based emulsifiers, protein- based emulsifiers, small molecule surfactants) as examples of suitable emulsifies (paragraph [0074]) and disclose many emulsifiers for each type of emulsifiers (paragraphs [0075]-[0077]). Although Alsayar disclose sugar esters and saponin in the list of small molecule surfactants (paragraph [0077]) and disclose lecithin in the list of emulsifiers that produce an emulsion with a negative charge on the surface of the droplet (paragraph [0078]), Alsayar does not disclose or teach a specific combination of sucrose fatty acid esters, lecithins and saponins, much less the claimed amounts of them as recited in claim 1. All exemplary emulsions in Alsayar contain synthetic surfactants such as Tween 20 or Tween 80 but do not contain sucrose fatty acid esters and saponins. In the Non-Final Office Action, the Examiner argues that: 
Tween 80 is used in Table 1 at 8% and in Table 2 at 2% (suggesting similar amounts when alternate surfactant or mixtures of surfactants are employed). Based on this teaching selection of sucrose palmitates and sucrose stearates, along with saponins from Quillaja Saponaria would have been obvious, from choices taught; use of 2-8% if the sum of sucrose palmitates and sucrose stearates is obvious from the amounts of Tween 80 exemplified, reading on claim 1, and substantially on claim 3, rendering the claimed range of primary surfactants obvious. Use of saponins would also have been obvious. Selection of, say, 1.5% sucrose palmitate, 1.5% sucrose stearates and 1.5% saponins from Quillaja Saponaria, would have corresponded to a total amount of 4.5%, in the range established from 2-8%. These amounts read on claim la, lb, 3, 6. Together with, say 2% lecithin, the amounts read on claim 14a. The skilled artisan would also have optimized the amounts used to accomplish the desired liquid nanoemulsions, giving other amounts within claims 14-15 as a result of routine optimization. (emphasis added) 
Applicant respectfully disagrees. Alsayar discloses Tweens, sugar esters and saponin in the list of small molecule surfactants (paragraph [0077]). However, Alsayar does not disclose any amount range of small molecule surfactants. Alsayar's exemplary emulsions (emulsions in Tables 1 and 2) contain 2% or 8% Tween 80. The Examiner argues that the amounts of Tween 80 present in the examples suggest similar amounts when sucrose fatty acid esters and saponins are used. However, the structures of sucrose fatty acid esters and saponins are different from that of Tween 80. The hydrophilic group in Tween 80 is polyoxyethylene group, which is a polymer of ethylene oxide, while the hydrophilic group in sucrose fatty acid esters is sucrose. The structure of Saponin is also completely different from that of Tween 80. The hydrophilic group in saponin is hydrophilic sugar chains and the hydrophobic group in saponin is the series of connected six- and five-atom rings. Compounds with different structures would be expected to have different physical and/or chemical properties. In addition, Saponin is bitter, astringent, and contributes to throat burn. Thus, the amount of saponin would not be similar to that of Tween 80. The Examiner has not provided any evidence or articulated reasoning to support the assertion that similar amounts of sucrose 
Furthermore, where, as here, a particular parameter (here a particular combination of ingredients in particular amounts) provides an effect which is different in kind and not merely in degree from the results of the prior art, the parameter is not recognized as "result-effective," thus its optimization cannot be considered obvious. See, In re Applied Materials, Inc., 692 F.3d 1289, 1295 (Fed. Cir. 2012) (citing In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). As disclosed in paragraph [005] of the present specification, many of the cannabinoid nanoemulsion formulations currently available utilize consumer-unfriendly synthetic surfactants. The present application relates to the use of surfactants which are natural, naturally-derived, or derived from natural sources. As disclosed in paragraph [0017] of the present specification, it is quite difficult to achieve the ideal nanoemulsion particle size using only surfactants that are natural, naturally-derived, or derived from natural sources. Although Alsayar discloses naturally-derived surfactant among many surfactants (paragraphs [0075]-[0078]), neither sucrose fatty acid ester nor saponin is contained in any Alsayar's exemplary emulsions. All Alsayar's exemplary emulsions contain synthetic surfactants such as Tween 80 and Tween 20. It is evident that Alsayar is not related to the use of non-synthetic surfactants to make stable cannabinoid nanoemulsion formulations. In contrast, the data in the present application show that the claimed nanoemulsion comprising sucrose fatty acid esters, saponins, and lecithins has ideal particle sizes, provide near perfect optical transparency, are stable and have an acceptable taste profile. These beneficial effects of the claimed nanoemulsion are not taught by Alsayar. Alsayar does not mention anything regarding technical problems of using only surfactants that are natural, naturally-derived, or derived from natural sources and does not teach or suggest anything regarding how to solve these problems. The beneficial effects of the claimed nanoerm sion are different in kind and not merely in degree from the results of Alsayar. Th us, its optimization cannot be considered obvious. 
Determination of obviousness mandates evaluation of secondary considerations, including unexpected results. See, KSR Int'l. Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1735 (2007). Moreover, the Examiner is required to take into account the data presented in the examples. In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995). The data in the specification shows that the nanoemulsions falling within the scope of claim 1 (emulsions 1-4) have ideal particle sizes, provide near perfect optical transparency, are stable, and have an acceptable taste profile (Table 2). These beneficial effects of the claimed nanoemulsion are shown by comparing emulsions 1-4 with emulsions 5-10. Emulsion 7, which contains only sucrose esters with no secondary surfactant, has an average particle size of 52.0 nm, which is substantially larger than 
Emulsions 5-10 are closer to the claimed emulsion than Alsayar in that emulsions 5-10 contain sucrose esters as a primary surfactant, while Alsayar's emulsions contain tween 80, which is a synthetic surfactant, but do not contain sucrose esters. The data in the specification shows that nanoemulsions 1-4 falling within the scope of claim 1 have ideal particle sizes, provide near perfect optical transparency, are stable and have an acceptable taste profile by comparing them with emulsions 5-10. These beneficial effects of the claimed nanoemulsion are taught by Alsayar. It would not be obvious to use a specific combination of sucrose fatty acid esters, saponins, and lecithins with particular amounts to make a nanoemulsion comprising 4-8% of a non-polar active ingredient with a reasonable expectation that the particular surfactant system would deliver ideal particle sizes, near perfect optical transparency, stability and acceptable taste profile without the teachings of the present application. 

This is not persuasive.
The Examiner notes that the basis for rejection is not substitution, which would be the case for which “lead-modification” type analysis argued might be applicable.  The rejection documents that each of the elected compounds/mixtures are clearly taught by Alsayar, and the instant claims only require picking and choosing (for the same Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989), KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)and Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).  As stated in the rejection basis, this picking and choosing Applicant elected combination of materials, each taught by Alsayar is prima facie obvious.
The Examiner admits that while some amounts are taught, not all of the amount ranges of components are explicitly taught.  However, examples do teach amounts of Tween 80 of 2 and 8 %.  This reasonably forms a range.
See MPEP 2144.05(I): A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id.
TM) (saponins derived from Quillaja Saponaria) are also named as alternative choices to Tween 80 as suitable emulsifiers [0077], the range of Tween 80 would have reasonably been suggestive of total amounts of sucrose palmitate and stearates + saponins from Quillaja Saponaria.  From this total range, it would have been obvious to select amounts that sum to the total 2-8% range.  The rejection exemplifies one option, 2.5% sucrose palmitates, 2.5% sucrose stearates and 1.0% saponins sums to 6.0%, within this range.  
MPEP 2144.05 (I) indicates, inter alia, that where claimed ranges … lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.
The rejection also documents that final amounts would also have been obvious as a result of routine optimization of the amounts of sucrose palmitates, sucrose stearates and saponins, starting with exemplary amounts within the range taught for Tween 80.
Because a substantial portion of the arguments focus on differences in amounts, the Examiner points out that MPEP 2144.05 (II)(A) is also relevant:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The Examiner disagrees with the premise that amounts of emulsifiers from Alaysar are not result-effective.  The skilled artisan would have been motivated to explore workable/optimal ranges based on the nanoemulsion taught by this reference, and determining suitable amounts.
Regarding the allegation that Saponin is bitter, astringent and contributes to throat burn, the Examiner believes that each of these properties were known at the time of Alaysar, and would have played a role in obvious routine optimization of these products.  Applicant appears to misunderstand the basis for selection of amounts.  Tween 80 range from 2-8% is not a corresponding range that would have been selected for saponins, in the obvious embodiments where sucrose stearates and palmitates and saponins are selected as a combination from the alternatives of Alaysar, but instead, would have been an obvious starting point for the sum of this mixture.  
The arguments about “naturally-derived” verses synthetic surfactants do not appear to be relevant to the instant claims.  The instant claims do not require exclusion of synthetic surfactants.  Nonetheless, even if this limitation were amended into the instant claims, each of the elected materials are “naturally-derived”.  Selection of these materials based on the picking and choosing rationale set forth would meet the naturally-derived surfactants, preference of Applicant’s arguments.
The Examiner points out that sucrose stearates and palmitates and saponins are not required to be present in exemplary emulsions to have been obvious to utilize.  MPEP 2123 (I) indicates Patents are relevant as prior art for all they contain: A Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).  MPEP 2123 (II) indicates nonpreferred and alternative embodiments constitute prior art.
While Applicant alleges that it is quite difficult to achieve the ideal nanoemulsion particle size using only surfactants that are natural, naturally-derived, or derived from natural sources, the Examiner does not see evidence in support of this allegation.  Only instant claim 11 has any size limitation (beside “nano”emulsion).  The rejection documents the range of claim 11 is taught by Alaysar ([0635]; e.g., Table 6 resulted in 36 nm size), and routine optimization would have, in part been obvious to achieve the sizes taught.  [0635] documents that around 40 nm size would have had advantates of more rapid absorption in vivo, a fast Tmax and fast onset of cannabiooid experience compared to larger sizes.  This motivates the optimization of amounts to focus on this size.
The Examiner has reviewed Tables 1 and 2.  The Examiner notes that the specific amounts of the formulations do not correspond to any of the instant elected claim; for instance, while “Sucrose Esters” varies, the mixture is about 80:20 blend of sucrose palmitate and stearate, with 75% monoester contend and 20% diester content.  There is no such claim limitation.

The Examiner notes that the visual and taste notes do not correspond to the claimed product, but a dilution in water.
It appears that differences seem to be consistent with MPEP 716.02: Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree."
The Examiner notes that the differences seem to be associated with the minor differences in amounts, which do not give an unexpected result.
However, even if one of the disclosed properties were construed as unexpected, the formulations of this table do not correspond to any claim, in terms of being commensurate in scope with any claim.  MPEP 716.02(d) requires unexpected results to be commensurate in scope with the claims which the evidence is offered to support. .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 15, 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 17/501,196 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fall within the scope of the copending claims, with the difference that the instant claims require a liquid nanoemulsion concentrate, whereas the copending claims require an aerosolized nanoemulsion.  Copending claim 20 recites a step of preparing a liquid nanoemulsion composition according to claim 1, evidentiary that, in some embodiments the copending claims are liquid.  Since amounts of instant claim 1 fall within copending claim 1, the “concentrate” of the instant claims is not construed to indicate any difference.  Accordingly, in the copending embodiment of liquid nanoemulsion, the instant claims anticipate the copoending claimed embodiment), rendering them obvious over each other.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611